Citation Nr: 0904786	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  08-00 823	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement increased evaluation for disability due to 
post operative total right knee replacement with arthritis, 
rated 30 percent prior to November 9, 2007, rated 100 percent 
for the period from November 9, 2007 to the end of 2008, and 
rated 30 percent from January 1, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar intervertebral disc syndrome and degenerative joint 
disease (DJD).

3.  Entitlement to an evaluation in excess of 10 percent for 
DJD of the left knee.

4. Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 
1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, South Carolina.  The RO, in pertinent part, 
continued a 20 percent disabling rating for lumbar 
intervertebral degenerative disc disease and DJD, as well as 
the 10 percent ratings for DJD and instability of the left 
knee.  The same decision also proposed to decrease the 
service-connected postoperative right knee injury with 
arthritis from 30 percent disabling to 10 percent.  In July 
2007, the 10 percent reduction for the post-operative right 
knee injury with arthritis became effective as of October 1, 
2007.

In the January 2008 supplemental statement of the case 
(SSOC), the RO restored the 30 percent rating effective 
October 1, 2007, and assigned a temporary total rating 
pursuant to 38 C.F.R. § 4.30 from November 9, 2007.  
Thereafter, a 30 percent rating was in effect from January 1, 
2009.

The Board notes that the Veteran had previously perfected an 
appeal of the March 2004 rating decision, which denied a 
total disability rating based on individual unemployability 
(TDIU).  Subsequently, the RO awarded TDIU in March 2008.  As 
such, the matter was no longer in appellate status.

  
FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 
1975 to April 1985.

2.  On January 30, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

The Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and the claims are 
dismissed.


	(CONTINUED ON NEXT PAGE)





ORDER

The appeal is dismissed.


		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


